Citation Nr: 1761144	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-44 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, including as secondary to the Veteran's service-connected low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.Wainaina,   Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from December 1955 to October 1964 and from January 1985 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

During the pendency of the appeal, the RO granted service connection in a September 2017 rating decision for bilateral upper extremity and bilateral lower extremity neuropathy.  This constitutes a full grant of these issues and therefore these matters are no longer before the Board. 

The case was remanded in May 2017 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board remanded the case in May 2017 and in its third directive instructed the RO to readjudicate the matter and issue a Supplemental Statement of the Case (SSOC). The RO did not issue a SSOC and therefore did not comply with the remand directives. 

As an initial matter, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Furthermore, the AOJ is required to issue a SSOC when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  38 C.F.R. § 19.31(c).  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior statement of the case or SSOC, or (2) the Board specifies in the remand that a SSOC is not required.  38 C.F.R. § 19.31(c).  The Board's May 2017 remand falls under neither exception.  Accordingly, on remand the RO must issue a SSOC after a review of all relevant evidence.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the remaining claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a SSOC and allow them an appropriate period of time to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

